           Case 3:19-cv-01547-VAB Document 18 Filed 12/18/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT
MICHAEL SIMONS,                            :
     Plaintiff,                            :             3:19-CV-01547 (VAB)
                                           :
v.                                         :
                                           :
YALE UNIVERSITY,                           :
PETER SALOVEY,                             :
ROBERT ALPERN, M.D.,                       :
UNKNOWN PERSONS,                           :
     Defendants.                           :             DECEMBER 18, 2019


                  MOTION ON CONSENT FOR EXTENSION OF TIME

       Plaintiff, Michael Simons, hereby moves for a six-day extension of time, up to and

including December 24, 2019, within which to respond to the Defendants’ Motion to

Dismiss.

       The Defendants filed their Motion to Dismiss on November 27, 2019. The Plaintiff’s

response is currently due on or before today, December 18, 2019.

       The Plaintiff requests this extension of time because this case presents an issue

of first impression in the Second Circuit, and the Plaintiff’s counsel needs more time to

prepare an adequate brief to assist the Court in resolving this issue. The Plaintiff’s counsel

apologizes to the Court for this eleventh-hour request as he did not anticipate requiring

more time.

       The Plaintiff’s counsel has contacted the Defendants’ counsel, Attorney Benjamin

Levites, and he has consented to this motion.

       This is the first request for an extension of time to respond to the Defendants’

motion to dismiss.
        Case 3:19-cv-01547-VAB Document 18 Filed 12/18/19 Page 2 of 2



      WHEREFORE, it is respectfully requested that the Court grant this request for an

extension of time to respond to the Defendants’ motion to dismiss.



                                               THE PLAINTIFF



                                               By: _____________________
                                                      NORMAN A. PATTIS
                                                      PATTIS & SMITH, LLC
                                                      383 Orange Street
                                                      New Haven, CT 06511
                                                      203.393.3017
                                                      203.393.9745
                                                      npattis@pattislaw.com
                                                      ct13120
